COXE, District Judge,
(orally.) The only question in this cause is one of fact It is conceded on all sides that the term “burlaps,” (paragraph 364,) found in the act of 1890, is a more specific designation of the imported goods than the term, “manufactures of jute or other vegetable fibre, etc., not specially provided for in this act,” (paragraph 374.) Are they burlaps? This question of fact was thoroughly tried out- before the board of appraisers, and the board has reported that all of the articles in controversy are burlaps. Griving to their decision only the weight which would be given to the report of a master in chancery, it does not seem to me that this court, sitting in review, would be justified in reversing their finding upon this question of fact. They have advantages which an appellate tribunal cannot have. They see and hear witnesses and can better determine what weight should be given to their testimony. Witness after witness called by the importer testified that these articles were commercially known as “burlapsand, stating *789the case as favorably for tlie appellant as the facts warrant, there was simply a dispute upon the evidence before the board. They having reached a conclusion, which I think was amply sustained by the proof, it seems to me that their decision should be undisturbed. The decision of the board is affirmed.